Citation Nr: 0312168	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-11 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
mustard gas or chemical agents.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision of the North Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2000, the Board remanded the claim for further 
development.  

In February 2003, the Board provided the veteran with notice 
of the Veterans Claims Assistance Act of 2000 (VCAA) in 
accordance with 38 C.F.R. § 19.9(a)(2)(ii).  


REMAND

As indicated above, the Board provided the veteran with 
notice of the VCAA in accordance with 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, pursuant to a recent decision by 
the Federal Circuit Court of Appeals, the case must be 
remanded to the RO for notice and compliance.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  The provisions of 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board to provide the notice required by 
38 U.S.C.A. § 5103(a), and "not less than 30 days to respond 
to the notice," is invalid because it is contrary to 
38 U.S.C.A. § 5103(b), which provides the appellant one year 
to submit evidence.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

2.  Thereafter, the RO should readjudicate 
the claim for service connection for COPD, 
claimed as due to mustard gas or chemical 
agents exposure.  If the claim remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CHERYL MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


